DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	In re claim 1, the current inventio is deemed to be directed to a nonobvious improvement over the invention patented in US 11,114,549.   The improvement comprises a first source/drain region over the first fin adjacent the first gate structure;
a second source/drain region over the second fin adjacent the second gate structure, wherein a second cross-section is parallel to the first cross-section, wherein the second cross- section extends through the first source/drain region and the second source/drain region.
	In re claim 8, the current inventio is deemed to be directed to a nonobvious improvement over the invention patented in US 11,114,549.   The improvement comprises that an isolation region directly contacting the first conductive layer of the first gate structure and the second conductive layer of the second gate structure, wherein a first portion of the isolation region is interposed between the first gate structure and the second gate structure, wherein a second portion of the isolation region has the second dielectric layer along opposing sidewalls of the isolation region, wherein a depth of the first portion is greater than a depth of the second portion.
In re claim 15, the current inventio is deemed to be directed to a nonobvious improvement over the invention patented in US 11,114,549.   The improvement comprises that patterning the first gate structure and the second dielectric layer to form a recess, wherein the recess separates the first gate structure into a second gate structure and a third gate structure, wherein the recess extends through the first gate structure, wherein a portion of the second dielectric layer extends between a bottom of the recess and the first dielectric layer.

Response to Arguments
Applicant’s arguments, submitted on 2/11/22, have been fully considered and are persuasive.  The rejections and objection, as set forth in the previous office action, have been withdrawn. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
March 9, 2020



/HSIEN MING LEE/